OPINION — AG — ** COMPENSATION — LEGISLATURE — EFFECTIVE DATE ** "A QUESTION HAS ARISEN TO THE DATE OF BEGINNING THE REMUNERATION OF SENATOR TOM PAYNE. SENATOR PAYNE WAS ELECTED AT A SPECIAL ELECTION HELD THROUGHOUT SAID DISTRICT. . . . WE WAS SEATED AS A MEMBER OF STATE SENATE ON JANUARY 15, 1957, AND EXECUTED LOYALTY OATH AND OATH OF OFFICE ON JANUARY 16, 1957. IN VIEW OF THESE FACTS I WOULD APPRECIATE AN OPINION SETTING THE DATE OF TOM PAYNE'S SALARY AND/OR PER DIEM INCIDENT OF HIS SERVICES AS STATE SENATOR" — JANUARY 15, 1957 (SALARY, BEGINNING DATES) CITE: 51 O.S. 36.1 [51-36.1] (QUALIFY), ARTICLE V, SECTION 21, ARTICLE V, SECTION 30, ARTICLE XV, SECTION 2 (FRED HANSEN)